     Case: 1:21-cv-03406 Document #: 17 Filed: 06/30/21 Page 1 of 1 PageID #:334

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

XYZ Corporation
                                                          Plaintiff,
v.                                                                       Case No.:
                                                                         1:21−cv−03406
                                                                         Honorable John J.
                                                                         Tharp Jr.
The Partnerships and Unincorporated Associations
Identified on Schedule A
                                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 30, 2021:


        MINUTE entry before the Honorable John J. Tharp, Jr:On the grounds set forth in
the motion, plaintiff's ex parte motion for a temporary restraining order [12] is granted.
Plaintiff's motion for electronic service of process [15] is granted. Enter Temporary
Restraining Order. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
